DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 3/29/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered. 
Response to Amendment
This action is in response to the amendment filed 3/29/2021 from which Claims 17, 20-23 are pending with Claims 17 20 amended.  Claims 1-16 and 18-19 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' response filed 7/30/2020.  
Claim Rejections - 35 USC § 112
Claims 17 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 17 and 20-23, Claim 17 recites “a pencil hardness of the hard coating layer is 6H or more” and Claim 20 recites “the hard coating layer has a pencil hardness of 9H or more”.  These recitations are vague and indefinite regarding how much “more”?  For instance is such more that approaching diamond and purely on a pencil hardness scale or mohs hardenss where the quartz hardness in Mohs scale is 7H, but in Pencil Hardness it can be 9 or 10H.   
Also regarding Claims 17 and 20-21, claim 17 recites “. . . wherein the alicyclic epoxy siloxane resin is prepared by a hydrolysis and condensation reaction of an alkoxysilane represented by the following Formula 1 in the presence of water and tetramethyl ammonium hydroxide as a catalyst, and the hydrolysis and condensation reaction is performed at 60 to 100° C for 24 to 72 hours with stirring . . .”  This recitation recites “is prepared by a hydrolysis and condensation reaction”, and “is performed at 60 to 100° C for 24 to 72 hours” which are process steps related to a method of making a raw material used in the hard coating film raising an issue whether the claim is directed to a product or a process.  As from MPEP § 2173.05(p) Claim Directed to Product-By- Process or Product and Process [R-08.2017] there are many situations where claims are permissively drafted to include a reference to more than one statutory class of invention.  II. PRODUCT AND PROCESS IN THE SAME CLAIM a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
Claims 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013-187699, Bae et al evidenced by CAS Registry Number: 25038-59-9, Scifinder (2020) (hereinafter “RN 25038-59-9”) in view of the article entitled “Cationically Photopolymerizable Epoxy-Functionalized Thermoplastic Polysilsesquioxanes: Synthesis and Properties”, A.S. Lee et al., RSC Advances, issue 99, 17 Oct 2014 (hereinafter “A.S. Lee”) further in view of U.S. 2005/0277058, Iwabuchi et al. (hereinafter “Iwabuchi”) and alternatively further in view of U.S.2015/0159044, Bae et al. (hereinafter “Bae2”).        
For WO 2013-187699 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/detail.jsf?, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “WO Bae”.  
Regarding Claims 17, 20-21, and 23,  WO Bae discloses in the entire document particularly in the abstract and at ¶s 2, 6-7, 9, 12, 25, 29, 35-36, 39-48, 59, 62, 77, 136 and the examples a hard coating siloxane hard resin including siloxane resin comprising an alicyclic epoxy group {reads on alicyclic epoxy siloxane} alone or a reactive monomer, which is prepared by condensation reaction of alkoxysilanes, and has a weight average molecular weight in the range of 1000 to 4000 and a molecular weight distribution of PDI 1.05 to 1.4.  A siloxane hard cured coated article like PET {evidenced by RN 25038-59-9 as a polyester} and {i.e. reading on hard coating layer and hard coating film for Claim 17} produced by photo- or thermal polymerization has high hardness by compact crosslinking of siloxane molecules having different molecular weights.  WO Bae divulges at ¶ 27 that the siloxane resin may have a relatively high epoxy equivalent in the range of about 0.35 to about 0.6 (mol / 100 g), but may not be limited thereto.  Accordingly, siloxane molecules of various molecular weights can be pending claim 17.  With the epoxy equivalent weight range overlapping or lying within that of the pending claim 1 in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  WO Bae discloses at ¶ 31 that the siloxane resin is prepared by hydrolysis and condensation reaction of alkoxysilane having the alicyclic epoxy group alone or between alkoxysilane having the alicyclic epoxy group and heterogeneous alkoxysilane in the presence of water.  WO Bae divulges at ¶ 62 that an organic solvent may be added in order to provide easy processability by controlling the viscosity of the alicyclic epoxy siloxane hard resin and to control the thickness of a coating film at the same time, where the addition amount of the organic solvent is not particularly limited, but alcohol is preferably added in an amount of 0.1 to 10 parts by weight, based on 100 parts by weight of the alicyclic epoxy siloxane hard resin.  WO Bae teaches at ¶ 59 that an initiator may be used for the polymerization of the alicyclic epoxy siloxane hard resin, where the addition amount of the polymerization initiator is not particularly limited, but it is preferably added in an amount of 0.1 to 10 parts by weight, based on 100 parts by weight of the siloxane resin 1nSi(OR2)4-n wherein R1 is a straight or branched C1 to C6 alkyl group containing an alicyclic epoxy group, the alicyclic epoxy group is a C3 to C6 cycloalkyl group having an epoxy group, R2 is a straight or branched C1 to C7 alkyl group, and n is an integer of 1 to 3 {reading on Formula 1 of pending Claim 17}.  From Id examples include 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, 2-(3,4-epoxycyclohexyl)ethyltriethoxysilane or the like {reading on pending Claim 21}, and one or more selected from the group consisting of combinations thereof.  WO Bae discloses at ¶s 43-48 that the alicyclic epoxy siloxane hard resin may be prepared by using alkoxysilane having the alicyclic epoxy group alone, but may be also prepared through hydrolysis and condensation reaction between alkoxysilane having the alicyclic epoxy group and heterogeneous alkoxysilane. The heterogeneous alkoxysilane may be one or more selected from alkoxysilanes represented by the following Chemical Formula 2 R3mSi(OR4)4-m.  For formula 2, R3 may include one or more functional groups selected from the group consisting of a (C1 to C20) alkyl group, a (C3 to C8) cycloalkyl group, a (C2 to C20) alkenyl group, a (C2 to C20) alkynyl group, a (C6 to C20) aryl group, an acryl group, a methacryl group, a halogen group, an amino group, a mercapto group, an ether group, an ester group, a carbonyl group, a carboxyl group, a vinyl group, a nitro group, a sulfone group, an alkyd group or the like, wherein R4 is a straight or branched alkyl (C1 to C7), and m is an integer of 0 to 3.  Examples include methyltrimethoxysilane, or methyltriethoxysilane.  17}.  From ¶s 2, 6-7 and 77 hard coating resin provides an optical film or sheet as the hard coating cured product having easy processability of organic materials and high light transmittance and surface hardness of inorganic materials as essential technology for a wide range of plastics where transparent plastics are widely used as core materials in the optical and transparent display industries with transparent plastics such as PC (polycarbonate) or PMMA (polymethyl methacrylate).  After coating the siloxane hard coating resin composition with a thickness of 20 μm, 40 μm, and 60 μm on the PET surface, it was photocured by exposing it to an ultraviolet lamp having a wavelength of 365 nm for 1 minute.  Heat treatment was performed at a temperature for 1 hour to produce a cured siloxane hard coating {reading on a base material with one surface of a cured composition for Claim 17}.  WO Bae at ¶ 36 discloses in preparing alicyclic epoxy siloxane resin having a weight average molecular weight in the range of about 1,000 to about 4,000 a catalyst is used to control the reaction rate, where examples of the include acid catalysts such as hydrochloric acid, acetic acid, hydrogen fluoride, nitric acid, chlorosulfonic acid sulfate, iodic acid, and pyrophosphoric acid, and base catalysts such as ammonia, potassium hydroxide, sodium hydroxide, barium hydroxide and imidazole.  
WO Bae discloses the molecular weight range of 1,000 to 4,000 and the PDI range of 1.05 to 1.4 from the alkoxy group of the starting material alkoxy silane hydrolyzing with water to form a hydroxyl group, where the hydroxyl group formed thereby forms a siloxane bond through a condensation reaction between hydroxyl or 
However WO Bae does not expressly disclose the molecular weight range of 5,000 to 15,000 g/mol or the PDI of 2 to 4 or a catalyst such as tetramethyl ammonium hydroxide.  
A. S. Lee is directed as is WO Bae to a hard coat from cycloaliphatic epoxy-functionalized ladder-like polysilsesquioxanes, LPPCESQ copolymers synthesized via a facile base-catalyzed sol–gel reaction as disclosed in the conclusion section on page 15 and the abstract and Table 2.  Obtained cross-linked films were examined as hardcoating materials as their thermal, optical, mechanical, and barrier properties.  The ladder-like structure LPPCESQ series gave rise to the superior thermal stability (T> 400 °C) with thermoplastic properties and the mechanical properties in thin and bulk film state were shown to be outstanding.  Thermo-mechanical analysis of these materials showed outstanding resistance to thermal expansion while the optical properties may be simply tuned by calibrating phenyl and epoxy content.  Moreover, the low WVTR and OTR values obtained indicate that these materials be highly applicable as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, where R2= 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 for LPPCESQ compounds, poly(phenyl-co-cyclohexylepoxyethyl)silsesquioxane from [2-(3,4-epoxycyclohexyl)ethyl]trimethoxysilane and phenyltrimethoxysilane.  Then from Scheme 2 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
for photocuring LPPCESQ.  From Table 2 the photocured epoxy-functionalized polysilsesquioxanes were of high molecular weight (>10k), with thermoplastic behavior, as evident from the non-detection of uncondensed silanols showing characteristic weight loss at 150 °C. Also, the photocured films coated on glass and PET all exhibited superior mechanical and scratch-resistant properties as indicated by high pencil hardness values, regardless of glass or plastic 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
For Claim 17, and the hard coating layer has bending radius values R1 and R2 in the range of 3 to 5 mm, and 10 to 20 mm, respectively, R1 is a bending radius measured by positioning the hard coating layer at an inner side, and R2 is a bending radius measured by positioning the hard coating layer at an outer side, WO Bae in view of A.S. Lee in accordance with MPEP 2112.01(II) that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985).  Here WO Bae with A.S. Lee has a hard coat layer with alicyclic epoxy silane of epoxycyclohexyltrialkoxysilane having overlapping molecular weight, PDI, epoxy equivalence and pencil hardness such that the property of bending radius would 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from WO Bae a coating layer and film with epoxysiloxane for hard coating as afore-described, where from A. S. Lee for a thin film for a hard coating like that of WO Bae the cycloaliphatic or alicyclic epoxy siloxane as the cycloaliphatic epoxy-functionalized inorganic–organic hybrid ladder-like structured polysilsesquioxanes like poly(phenyl-co-cyclohexylepoxyethyl)silsesquioxane from [2-(3,4-epoxycyclohexyl)ethyl]trimethoxysilane and phenyltrimethoxysilane with weight average molecular weight in an overlapping range from is from 10,000 to 28,000 and with an overlapping PDI of 2.4 to 3.4 is substituted for or combined with the alicyclic epoxy siloxane of WO Bae motivated to have a hard coat also with superior thermal stability (T> 400 °C) with thermoplastic properties and the mechanical properties in thin and bulk film state as for the hard coating film of Claims 20-21 and 23.  Moreover the combination with A.S.Lee with WO Bae has a reasonable expectation of success because both WO Bae and A.S. Lee are directed to hard coatings from alicyclic epoxy siloxanes like silsesquioxanes in A. S. Lee as cured films on substrates.  
However WO Bae in view of A.S. Lee does not expressly disclose that the base catalyst is tetramethyl ammonium hydroxide.  
Iwabuchi as disclosed in the abstract, ¶s 0021-0027, 0043-0044, 0072-0074, 0077-0078, and 0158-0159 like WO Bae as modified is directed to an alicyclic epoxy silicone film obtained by organic crosslinking has no intermixing and no dispersion of low molecular weight components into a layer as a copolymer of Formulae (1) 
    PNG
    media_image5.png
    140
    335
    media_image5.png
    Greyscale
 and (2) 
    PNG
    media_image6.png
    136
    336
    media_image6.png
    Greyscale
that is also capable of functioning as an antireflective film by containing light absorbing groups, where one advantage of silicone resin is that it is less susceptible to deterioration by heat.  In formula (1), R1a preferably is an epoxy, and in formula (2) R 2, R3, R4, R5 and R6 in Formula (2) have the same definition as those in the polymer expressed by Formula (1).  According to the definition of Formula (1), R4 and R6 may be the same as R1a i.e. an epoxy group.  An antireflective film-forming composition comprises an organic solvent; an acid generator; and a polymer expressed by a Formula (1), which is a copolymer comprising monomer units Ua, Ub and Uc, and/or a polymer expressed by a Formula (2), which is a copolymer comprising monomer units Ua', Ub and Uc.  A hydrolyzing and condensing catalyst which can be used in the method include basic catalyst such as 
Given from MPEP § 2144.06 for the same purpose as a base catalyst for hydrolyzation and condensation to produce a alicyclic epoxy silicone film the tetramethyl ammonium hydroxide of Iwabuchi, which teaches equivalence with potassium hydroxide as a base catalyst for hydrolyzation and condensation can be substitute for or be combined with the potassium hydroxide of WO Bae as modified for base catalyzing hydrolysis and condensation for alicyclic epoxy siloxane including cycloaliphatic epoxy-functionalized inorganic–organic hybrid ladder-like structured polysilsesquioxanes like poly(phenyl-co-cyclohexylepoxyethyl)silsesquioxane from [2-(3,4-epoxycyclohexyl)ethyl]trimethoxysilane and phenyltrimethoxysilane.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from WO Bae as modified a coating layer and film with epoxysiloxane for hard coating having or including cycloaliphatic epoxy-functionalized inorganic–organic hybrid ladder-like structured polysilsesquioxanes like poly(phenyl-co-cyclohexylepoxyethyl)silsesquioxane from [2-(3,4-
Applicants are reminded regarding wording in the claims of “obtained by curing a composition” and wherein the alicyclic epoxy siloxane resin is prepared by a hydrolysis and condensation reaction of an alkoxysilane represented by the following Formula 1 in the presence of water and tetramethyl ammonium hydroxide as a catalyst, and the hydrolysis and condensation reaction is performed at 60 to 100° C for 24 to 72 hours with stirring” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process 
To any extent that WO Bae in view of A.S. Lee further in view of Iwabuchi does not expressly disclose the hard coating with flexibility in addition to hardness Bae2 is cited.  
Bae2 is directed to hard coatings as disclosed in the abstract and at ¶s 0009-0015, 0033-0046, 0060-0062, 0071 and 0111-0114 a hard-coating cured material which contains a siloxane resin component including an epoxy group and a preparing method of the hard-coating cured material.  Especially, by using a special polymerization method like a cationic polymerization and a moisture-heat treatment, it is possible to provide a hard-coating film having both superior flexibility and high surface hardness that cannot be obtained from conventional coating compositions.  From ¶ 0009-0015 the hard-coating cured material is from a composition which contains a siloxane resin as Component A including an epoxy group and a cationic polymerization initiator as Component C, where the Component C initiator is initiated in the composition to polymerize the composition, followed by a heat treatment to provide a hard-coating cured material in a hard-coating film for a display device.  The hard-coating film is formed by using a composition containing a siloxane resin including an epoxy group and controlling temperature and humidity conditions to provide superior flexibility and high surface hardness such that the formed coating film is not broken even when it is bent or folded inward.  The hard-coating film has both superior flexibility and high surface hardness that cannot be obtained from conventional coating compositions, by applying a special polymerization method, i.e., cationic polymerization and moisture-heat treatment, to a composition 1SiO3/2)a(R2O1/2)b(HO1/2)c; where , R1 includes a member selected from the group consisting of a substitutable linear or branched C1-20 alkyl group, a substitutable linear or branched C2-20 alkenyl group, a substitutable linear or branched C2-20 alkynyl group, and a substitutable C6-20 aryl group; and at least average 60% of R1, includes a glycidyl group or a alicyclic epoxy group, a substituent, which may be substituted to R1, includes a member selected from the group consisting of a linear or branched C1-20 alkyl group, a C3-8 cycloalkyl group, a linear or branched C1-20 alkoxy group, an amino group, an acryl group, a methacryl group, a halogen, an allyl group, a mercapto group, an ether group, an ester group, a carbonyl group, a carboxyl group, a vinyl group, a nitro group, a sulfonyl group, a hydroxyl group, a cyclobutenyl group, an alkyd group, an urethane group, an oxetane group, a phenyl group, an epoxy group, and combinations thereof, R2 includes a linear or branched C1-7 alkyl group, a is a positive number, b is a zero or positive number, c is a zero or positive number, and (b+c)/a is a number in a range of from 0 to 0.4.  In an example embodiment, the epoxy group may be, but not limited thereto, a glycidyl group or an alicyclic epoxy group.  For example, when less than average 60% of R1 includes a glycidyl group or an alicyclic epoxy group, curing density is reduced upon formation of the coating film so that sufficient surface hardness of the hard-coating film cannot be obtained.  Also Component A may include, but not limited 1SiO3/2) in Chemical Formula 1, giving numerous examples {i.e. similar to the unit for the ladder structure of A.S. Lee}.  In an example embodiment, Component A may be, but not limited thereto, one kind of an oligosiloxane, or a compound including two (2) or more to ten (10) or less different kinds of oligosiloxanes.  For example, Component A may include a member formed by mixing two (2) or more kinds of oligosiloxanes of Chemical Formula 1, which have different compositions.  From ¶s 0060-0062 the heat treatment may be performed by moisture-heat treatment, but may not be limited thereto.  In this case, the heat treatment is performed after initiating Component C to polymerize the composition, and the hard-coating cured material may be formed by initiating Component C through light irradiation or heat treatment and performing moisture-heat treatment therefor, without being limited thereto.  If the special polymerization method, i.e., the moisture-heat treatment, is applied, the polymerization and curing processes by Component C for the alicyclic epoxy group, the glycidyl group or the oxetane group included in the composition are promoted so that the process time is significantly reduced, and furthermore, and the crosslinking density is increased so that the hard coating cured material having high surface hardness and excellent flexibility can be formed.  An example embodiment has the heat treatment that is performed after initiating Component C to polymerize the composition may be performed under the condition of a temperature of approximately 50ºC. or higher even to 100 ºC or higher and relative humidity of approximately 50% or higher (absolute humidity 41 g/m.sup.3 or higher) even to 95% or higher but may not be limited thereto. 3 or higher), it exhibits excellent scratch resistance with the high surface hardness of at least 6 H and maximum 9 H, and it was identified through the Mandrel bent test that even though the coated surface is bent inward by using the 3.2 mm (0.125 inch) standard, it provides the flexible characteristic without occurrence of cracks on the coated surface.  The bending test to 3.2 mm is within the range of pending Claim 17 of 3 to 5 mm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  For the bending radius of the pending claims for 10 to 20 mm for R2, Bae2 describes the variations of the heat and moisture treatment to obtain 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here WO Bae modified by A.S. Lee further modified by Iwabuchi and Bae2 are all directed to epoxysiloxane coating compositions for the purpose of having hard or epoxy coatings on substrates.  Therefore the cationic polymerized heat-moisture treated epoxysiloxane of Bae 2 can be combined with the epoxysiloxanes of WO Bae in view of A.S. Lee further in view of Iwabuchi.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from WO Bae a coating layer and film with epoxysiloxane for hard coating, where for a thin film with excellent hardness the weight average molecular weight range is from 1000 to 600,000 with a Mw/Mn ratio of 1 to 3, as afore-described, where from Bae2 the hard coating of epoxysiloxane of WO Bae in view of A. S. Lee includes the Bae2 
Regarding Claim 22, WO Bae in view of A.S. Lee further in view of Iwabuchi alternatively further in view of Bae2 is applied as to Claim 17, where WO Bae also divulges at ¶s 0043-0048 that the alicyclic epoxy siloxane resin may be prepared alone with an alkoxy silane having an alicyclic epoxy group, but also through hydrolysis and condensation reaction between an alkoxy silane having an alicyclic epoxy group and a heterogeneous alkoxy silane.  It may be manufactured, but may not be limited thereto. Heterogeneous alkoxy silanes may be used by selecting one or more kinds of alkoxy silanes represented by the following formula (2):  [Formula 2]  R3m Si(OR4)4-m, wherein R3 is a C1 – C20 alkyl group, C3 – C8 cycloalkyl group, C2 – C20 alkenyl group, C2- C20 alkynyl group, C6- C20 aryl group, acrylic group, methacryl group, halogen group, amino group, mercapto group, ether group, ester group, carbonyl group, carboxyl group, vinyl group, nitro group, sulfone group, alkyd group, and the like.  R4 is a linear or branched C1 to C7 alkyl group, m is an integer from 0 to 3.  Examples of the alkoxy silane represented by Formula 2 are tetramethoxysilane, tetraethoxysilane, methyltrimethoxysilane, methyltriethoxysilane, methyltripropoxysilane, dimethyldimethoxysilane, di-methyldiethoxysilane, phenyltrimethoxysilane, pending Claim 22}.
Response to Arguments
Applicant’s amendments and arguments filed 3/29/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  Also Applicants declaration filed 3/29/2021 is not persuasive as an opinion declaration based on documents that are not of record, Reference Documents 1-3, the latter excerpt is unreadable in the declaration.  Also the declaration does not provide any experimental evidence concerning the opinions that high viscosity is somehow related to early ineffective stirring or fast stopping of the polymerization reaction.  This gives the impression that having effective stirring and not having a fast stopping of the polymerization reaction but conducting the reaction of time alleviates any problem of high viscosity.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787